DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to initial filing on 03/25/2022.
Claims 1-20 are currently pending and have been considered below.
Claim Objections
In examiner’s opinion, the following amendment to claim 1 would more accurately represent the Applicant's invention:
1. A first piece of network equipment, comprising:
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving processing transfer request data from a second piece of network equipment;
in response to receiving the processing transfer request data, selecting a third piece of network equipment for a transfer of capabilities corresponding to the processing transfer request data;
based on selecting the third piece of network equipment for the transfer of the processing capability capabilities,
transferring the processing capabilities to the third piece of network equipment;
and based on transferring the processing capabilities, undertaking, by the first piece of network equipment, a processing function on behalf of the second piece of network equipment.
If agreeable, then similar amendments need to be introduced for all claims involving network equipment, i.e. claims 2-7.
 8. A method, comprising:
in response to a threshold amount of time being determined to have elapsed, prompting, by a first piece of controller equipment, a second piece of controller equipment to initiate performance of a first processing task of the first piece of controller equipment, wherein the threshold amount of time corresponds to a failed communication;
based on prompting the second piece of controller equipment, directing, by the first piece of controller equipment, the second piece of controller equipment to offload a second processing task to a third piece of controller equipment;
and based on offloading the second processing task, facilitating, by the first piece of controller equipment, the performance of the first processing task by the second piece of controller equipment.
If agreeable, then similar amendments need to be introduced for all claims involving network equipment, i.e. claims 9-14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 11310732.
Instant claim 1 is broader in scope and thus encompasses the subject mater of conflicting claim1. The ‘network equipment’ term in instant claim 1 is broader that “radio access network controller” in the conflicting claim 1.
Furthermore, instant claim only differ from conflicting claim 1 by reciting a different statutory class, however it is well understood in the art for a device to produce a method and vice-versa.  Therefore, given the method recited in conflicting  claim 1, it is considered that it would have been obvious to produce the device (piece of equipment) of instant claim 1 in order to perform the method contained on the CRM.
Instant claim 1 corresponds to conflicting claim 1 except the instant claim does not require ‘the third radio access network intelligent controller to transfer a processing capability to facilitate the processing request from the second radio access network intelligent controller.”  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the device of the instant application to include the processing request from the second radio access network intelligent controller.
Regarding claim 1, the table below shows that claim 1 of the Patent contains the elements of claim 1 of the instant application, and therefore, is an obvious variant thereof.
Instant Application 17/704,979
Patent 11310732
1. First network equipment, comprising:

a processor;

and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:

receiving processing transfer request data from second network equipment;

in response to receiving the processing transfer request data, selecting third network equipment for a transfer a processing capability corresponding to the processing transfer request data;


based on selecting the third network equipment for the transfer of the processing capability, transferring the processing capability to the third network equipment;





and based on transferring the processing capability, undertaking a processing function on behalf of the second network equipment.
1. A method, comprising:

receiving, by a first radio access network intelligent controller comprising a processor, processing transfer request data representative of a processing transfer request from a second radio access network intelligent controller;




in response to receiving the processing transfer request, determining, by the first radio access network intelligent controller, a third radio access network intelligent controller to transfer a processing capability to facilitate the processing request from the second radio access network intelligent controller;

in response to determining the third radio access network intelligent controller to transfer the processing capability, transferring, by the first radio access network intelligent controller, the processing capability to the third radio access network intelligent controller;

and in response to transferring the processing capability, undertaking, by the first radio access network intelligent controller, a processing function on behalf of the second radio access network intelligent controller.


Instant claim 2 and Patent claim 2 correspond.
Instant claim 3 and Patent claim 3 correspond.
Instant claim 4 and Patent claim 1 correspond.
Instant claim 5 and Patent claim 4 correspond.
Instant claim 6 and Patent claim 6 correspond.
Instant claim 7 and Patent claim 7 correspond.
Instant claim 8 only differ from conflicting claim 8 by reciting a different statutory class, however it is well understood in the art for a system to produce a method and vice-versa.  Therefore, given the method recited in conflicting  claim 1, it is considered that it would have been obvious to produce the system (controller equipment) of instant claim 1 in order to perform the method contained on the CRM.
Instant claim 9 and Patent claim 9 correspond.
Instant claim 10 and Patent claim 10 correspond.
Instant claim 11 and Patent claim 11 correspond.
Instant claim 12 and Patent claim 12 correspond.
Instant claim 13 and Patent claim 13 correspond.
Instant claim 14 and Patent claim 14 correspond.
Instant claim 15 only differ from conflicting claim 8 by reciting a different statutory class, however it is well understood in the art for a system to produce a method and vice-versa.  Therefore, given the system recited in conflicting  claim 8, it is considered that it would have been obvious to produce the system of conflicting  claim 8 in order to perform the method contained on the CRM.
Instant claim 16 and Patent claim 9 correspond.
Instant claim 17 and Patent claim 10 correspond.	
Instant claim 18 and Patent claim 11 correspond.	
Instant claim 19 and Patent claim 12 correspond.
Instant claim 20 and Patent claim 13 correspond.
Allowable Subject Matter
Claims 1-20 would be allowable upon overcoming the objection(s) to the claim 1-14, as indicated above, and upon receipt of a proper and approved Terminal Disclaimer to overcome the rejection(s) under nonstatutory obviousness-type double patenting.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the closest prior art of record US 20160100023 to Kim discloses receiving, on a computing device, a device communication using a first transceiver radio and using a connection with a first device, wherein the connection with the first device is established over a first channel of a frequency band, determining that the device communication is from the first device, wherein the computing device and the device are able to connect with a second device, and establishing a connection with the second device over a second channel of the frequency band, wherein the computing device operates as a communication proxy for the first device; US 20150173111 to Agarwal et al discloses providing local services to a plurality of users on a wireless communication network is disclosed, comprising: establishing a remote core connection between a base station and a remote core network, wherein the base station provides services to at least one of a plurality of mobile devices communicatively coupled to one another; establishing a local core network server for the plurality of mobile devices; US 20190222649 to Cheng et al discloses a controller is configured to receive, using a first coupling between the controller and a host, an operation request received from the host, where the operation request includes an identity of target data and an operation type, determine at least one target storage node from the at least two storage nodes according to the identity of the target data, and send an instruction message to the at least one target storage node using a second coupling to the at least one target storage node; and US 20180341606 to Bolkhovitin et al discloses functions are offloaded from a main controller to individual storage devices in a multi-device storage environment. The main controller receives a data management request from a host system, and responds by determining one or more storage devices and one or more data management operations to be performed by the one or more storage devices. The main controller initiates performance of a data management function corresponding to the data management request, by sending one or more data management commands to the one or more storage devices.
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features of in response to receiving the processing transfer request data, selecting third network equipment for a transfer a processing capability corresponding to the processing transfer request data; based on selecting the third network equipment for the transfer of the processing capability, transferring the processing capability to the third network equipment; and based on transferring the processing capability, undertaking a processing function on behalf of the second network equipment (claim 1); in response to a threshold amount of time being determined to have elapsed, prompting, by first controller equipment, second controller equipment to initiate performance of a first processing task of the first controller equipment, wherein the threshold amount of time is associated with a failed communication; based on prompting the second controller equipment, directing, by the first controller equipment, the second controller equipment to offload a second processing task to third controller equipment; and based on offloading the second processing task, facilitating, by the first controller equipment, the performance of the first processing task by the second controller equipment  (Claim 8); in response to a threshold amount of time being determined to have elapsed, prompting a second radio access network controller device to initiate a first task of the first radio access network controller device, wherein the threshold amount of time is associated with a failed communication; based on prompting the second radio access network controller device, directing the second radio access network controller device to offload a second task to a third radio access network controller device; and based on offloading the second task, facilitating the first task being performed by the second radio access network controller device (Claim 15), in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644